Citation Nr: 1204703	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to August 1992.  She served in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, among other things, remanded the issue on appeal for additional development in November 2007.  The issue was again remanded in March 2009.  A December 2009 Board decision which denied entitlement to service connection was subsequently vacated and remanded for further development in April 2010 based upon the discovery of additional evidence.  The Board again remanded the issue in June 2011.  The requested development upon remand in this case has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An acquired psychiatric disorder for which VA compensation may be paid was not manifest during active service, a psychosis was not manifest within the first post-service year, and a present acquired psychiatric disorder for which VA compensation may be paid is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by military service nor may a present acquired psychiatric disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1132, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in May 2004, March 2005, November 2005, and December 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claim and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2007.  She was specifically advised in December 2007 that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment and personnel records, VA treatment and examination reports, and lay statements in support of the Veteran's claim.  

Although an August 2011 VA examination report noted that the Veteran had been seen for a VA PTSD examination in June 2011, it was also noted that there was no report of the June 2011 examination in the electronic records and that the June 2011 examiner when contacted confirmed that there had been an evaluation.  It was further noted that the June 2011 examiner stated a report was dictated but he surmised that the report was never transcribed because the examination was cancelled.  The Board finds that there is no indication of any existing evidence related to the June 2011 PTSD evaluation and that there is no indication, including based upon the Veteran's report of the interview and the fact that the examination was cancelled, that the June 2011 examiner's impressions or recollections of that encounter could substantiate the Veteran's claim.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  VA regulations provide that in the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, are accepted as showing pre-service origin.  Congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

For claims filed after October 31, 1990, direct service connection may not be granted for disability or cause of death that is the result of alcohol or drug abuse.  38 C.F.R. § 3.301(a) (2011).  Secondary service connection may only be established for an alcohol or drug abuse disability by clear medical evidence demonstrating that an alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2011).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred..  38 C.F.R. § 3.304(f)(5).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that VA had adopted the 4th edition of the DSM-IV and noted that the major effect was that the criteria changed from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard requiring exposure to a traumatic event and response involving intense fear, helplessness, or horror.  The Court further held the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.

Service connection can be granted for certain diseases, including psychoses, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records show that a May 1989 enlistment examination revealed a normal clinical psychiatric evaluation.  An August 1989 record noted she reported a one year history of excessive alcohol consumption.  The examiner provided diagnoses of alcohol abuse that existed prior to service and probable undifferentiated somatoform disorder.  A subsequent August 1989 report noted she reported her drinking had become a problem and she reported a history of sexual abuse at age five.  A June 1990 emergency care report noted the Veteran presented with complaints of intoxication.  A mental health clinic report dated November 13, 1990, noted she had a suicidal gesture ten days earlier when she sliced her left wrist with a Bic razor after a night drinking with friends.  The examiner provided an Axis I diagnosis of alcohol abuse and an Axis II diagnosis of histrionic features.  A November 30, 1990, emergency care report noted she presented with suicidal ideation and a suicidal gesture described as "razor blade to the [left] wrist."  It was further noted she had consumed approximately six to seven mixed drinks and that she complained of a troubled past.  The diagnoses included ethanol abuse and intoxication, suicidal ideation and gesture, and probable borderline personality disorder.  

Service treatment records are negative for treatment or diagnoses of an acquired psychiatric disorder or a personal or sexual assault.  The Veteran denied any history of depression or excessive worry at the time of her separation examination in June 1992.  Separation examination in June 1992 revealed a normal clinical psychiatric evaluation.  

Service personnel records show the Veteran had suicidal gestures on two occasions while deployed.  Administrative remarks dated in December 1990 noted she was evaluated for suicidal gestures, but returned to full duty.  She was also decertified from her primary military occupational specialty "due to numerous irresponsible, immature, and unprofessional behavior over a substantial period of time."  An April 1991 report noted she had been found in front of the base chapel with a knife and was taken for treatment for a laceration to the wrist.  It was further noted that she was held for observation, but released to full duty a few hours later.  Personnel records are negative for any report of a personal or sexual assault.

In a statement provided in April 2006 the Veteran reported that during service in Desert Storm a fellow serviceman had attempted to rape her.  She stated that she had been unable to see his face and that she did not know his name.  She also stated that SCUD attack alarms had frequently interrupted her sleep and that since she worked with aircraft ordnance she feared being blown up.  

Statements in support of the Veteran's claim were received by VA in May 2006 from her childhood guardian, her boyfriend/domestic partner, and from a neighbor.  It was noted that she had problems with depression.  Her childhood guardian noted that the Veteran was changed by her service and that during her deployment to Southwest Asia she had stopped communicating with her friends and family.  

VA treatment records include various diagnoses of PTSD, PTSD secondary to military sexual trauma, dysthymia, major depressive disorder, bipolar disorder, generalized anxiety disorder, obsessive compulsive disorder, and borderline personality disorder.  Records dated in February 2003 noted the Veteran reported being depressed since age 12 when her mother died and that four years earlier she had a "mental breakdown" while going through a divorce.  She stated her two marriages had involved emotional abuse and that she had a history of sexual abuse.  The examiner's assessment was depressed mood with suicidal thoughts.  A September 2008 mental health evaluation noted she reported that she had been exposed to combat in Bahrain from incoming enemy fire.  She also reported that while serving in Bahrain a fellow serviceman attempted to rape her after she had been drinking alcohol in an unauthorized area.  She stated that she had broken his nose and he had threatened to file assault charges against her.  She reported that all charges were dropped after she threatened to file sexual assault charges against him.  She also reported that she had been stalked for three months by her ex-fiancé.  The examiner provided diagnoses of PTSD, recurrent severe major depressive disorder, and, by history, bipolar disorder and borderline personality disorder.  

A September 2008 VA PTSD examination report included an Axis I diagnosis of alcohol dependency and Axis II diagnoses of superior to very superior intelligence and borderline personality disorder with histrionic, narcissistic, and antisocial features.  The examiner noted that the Veteran presented in the interview as sarcastic and bragged about her sexual interests.  She seemed to take some glee in describing her sexual tendencies and interests and indicated she had worked as a prostitute.  She stated she enjoyed masochistic practices and indicated she enjoyed the pain of cutting her wrists at times.  She reported she experienced depression and suicidal and homicidal ideation and that she had been sexually assaulted in Iraq.  It was the examiner's opinion that she was not depressed and that her problem behaviors had to do with her long history of provocative behavior.  Her claim of PTSD was found to be lacking in plausibility and the examiner found she did not give a single symptom of emotional distress consistent with criteria for a diagnosis of PTSD.  She seemed very proud and fascinated by her alleged symptoms of emotional distress and she acted in a very histrionic pattern and was overly dramatic.  At the same time she was very calm and did not show and signs or symptoms of mental distress.  

It was noted that while the Veteran may have been involved in some sort of forced sexual encounter in the military, she admitted to being attracted to sadomasochistic sexual practices and did not give any evidence that she persistently reexperienced her trauma or had any persistent avoidance or arousal symptoms associated with her trauma.  It was also the examiner's opinion that her social maladjustment was a matter strictly of her own personal and deliberate choice rather than a function of any specific form of mental illness.  Her psychopathology was found not to be a function or symptom of any true mental illness, but represented a severe personality disorder.  The opinions were noted to have been based upon clinical interview, mental status examination, review of records, and psychological testing.  

An August 2009 VA PTSD examination report noted that an addendum opinion had been requested to consider the Veteran's service personnel records, but that the September 2008 examiner was unavailable.  The examiner found that after review the claims file and the examination report, there was no information in the newly available personnel records that would change the provided September 2008 diagnoses.  It was noted that while the Veteran's personnel file showed a pattern of behavioral problems including what appeared to be manipulative suicidal gestures and alcohol-related offences many of those appeared to pre-date her alleged sexual assault. 

In a September 2009 statement in support of the Veteran's claim a fellow serviceperson and former roommate recalled that during the period from approximately 1991 to 1992 while stationed in Hawaii she had observed the Veteran's relationship with T.G.  It was noted that T.G. had violent behaviors and that their relationship had ended after he threatened the Veteran and military provost officers had physically intervened to detain him.  The incident was noted to have involved firearm possession and non-ballistic weaponry of a disturbing nature.  

An August 2011 VA PTSD examination included an Axis I diagnosis of alcohol abuse and an Axis II diagnosis of borderline personality disorder with histrionic, narcissistic, and antisocial features.  The examiner noted that the claims file and electronic medical records were reviewed and that an examiner who had conducted an evaluation with the Veteran in June 2011 was contacted.  It was further noted that it was believed that the report of that evaluation had not been transcribed because the examination had been cancelled.  A review of medical records noted a past medical history with diagnoses including personality disorder, mixed bipolar affective disorder, and PTSD.  

The examiner noted that when the Veteran was asked if her claim included a combat-related situation she indicated she did not know.  It was subsequently determined that she had served in Desert Storm and that she had a claim for a personal assault, but that she reported the stalking incident had been most traumatic to her.  She reported the first attempted rape had occurred in Bahrain and that a second had occurred in Hawaii.  She stated that the stalking incident involved someone she dated who had come to her barracks to kill her.  She reported that during service in Desert Storm the SCUD attack alerts sometimes went off several times per day, but that there had been no actual missile attack and that she had been involved in no combat engagement.  It was the examiner's opinion that the PTSD DSM-IV stressor criterion was not met that the Veteran had not experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury or a threat to her physical integrity or others and that her response had not involved intense fear, helplessness, or horror.  

The examiner stated that while the sound of an alarm would be very disconcerting to an individual it did not represent a combat situation of a magnitude that presents more than ordinary stress inherent in service in a combat zone and was not adequate to support a diagnosis of PTSD.  The Veteran's mood symptoms were found to be a feature of her Axis II characteristics and based upon her self-report preexisted her military service as did her alcohol abuse.  The examiner noted agreement with the September 2008 and August 2009 VA examiners that the Veteran did not have PTSD.  It was noted her wide variations of emotion were found to be a characteristic of her personality disorder traits and did not represent a separate disorder superimposed upon the personality disorder.  Her Axis II traits were characterized by instability of interpersonal relationships, self-image, and affects, marked impulsivity, excessive emotionality, attention-seeking behavior, need for admiration, and grandiosity.  Her depression was medically considered to be a secondary manifestation of her Axis II traits rather than a separate disorder.  In summary, the examiner found that the Veteran's borderline personality disorder with histrionic, narcissistic, and antisocial features and her alcohol abuse were not caused by or a result of military service and were not aggravated beyond the normal course of the disorder by military service.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder for which VA compensation may be paid was not manifest during active service, that a psychosis was not manifest within the first post-service year, and that a present acquired psychiatric disorder for which VA compensation may be paid is not shown to have developed as a result of an established event, injury, or disease during active service.  Initially, the Board notes that applicable VA regulations provide that personality disorders are not diseases or injuries within the meaning of applicable legislation and that direct service connection may not be granted for a disability that is the result of alcohol abuse.  See 38 C.F.R. §§ 3.301(a), 3.303(c).  The Board finds that the opinion of the August 2011 examiner is persuasive in this case because it is shown to have been provided based upon a more thorough and comprehensive examination of the Veteran and review of the available evidence.  The examiner's conclusions are adequately supported by a rationale that is substantially supported by the opinions of the September 2008 and August 2009 VA examiners as well as the reported medical history and findings noted in the Veteran's service treatment and personnel records.  

The Board acknowledges that the Veteran is competent to give evidence about what she experienced; for example, she is competent to discuss her symptoms during and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  It is significant to note that the Veteran's reported stressor of having been involved in a traumatic incident with her ex-fiancé is supported by a statement from her former roommate and that the September 2008 VA examiner and by agreement the August 2011 VA examiner appear to have conceded that the Veteran may have been involved in a forceful sexual encounter in service.  All three VA compensation examiners agree that her reactions to events did not meet the criteria for a diagnosis of PTSD.  

The Veteran is shown to served in a combat zone during service in Southwest Asia, but the overall evidence of record does not demonstrate that she experienced actual combat with the enemy.  The August 2011 examiner also specifically found that the Veteran's report of having experienced SCUD attack alarms did not represent a combat situation of a magnitude that presented more than ordinary stress inherent in service in a combat zone and was not adequate to support a diagnosis of PTSD.  

The Board notes that the Veteran's case is medically complex and that VA treatment records include various diagnoses of acquired psychiatric disorders with the psychiatric treatment first shown to have been provided in February 2003.  In fact, VA treatment records include diagnoses of PTSD secondary to military sexual trauma that appear to have been based upon similar reported events as those conceded by the September 2008 and August 2011 examiners.  The Board notes, however, that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has also held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  

The Board, in this case, finds that the diagnoses and etiology opinions of the Veteran's treating VA mental health care providers warrant a lesser degree of probative weight because they are shown to have been based upon evaluations that were less thorough than the August 2011 examination.  Significantly, the treating mental health care providers are not shown to have considered or been made aware of pertinent findings included in the Veteran's service treatment and personnel records.  They do not address her apparent pre-service alcohol use history nor the in-service medical opinions as to manifest personality disorders.  Upon review of the entire evidence of record, the Board finds the August 2011 VA examiner's opinion is persuasive that a diagnosis of an acquired psychiatric disorder for which VA compensation may be paid is not warranted nor that any such disability was manifest during the course of this appeal.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


